UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13or 15(d) of the Securities Exchange Act of 1934 Date of Report: (Date of earliest event reported) March 29, 2012 FROZEN FOOD EXPRESS INDUSTRIES, INC. (Exact Name of Registrant as Specifiedin its Charter) Texas (State or Other Jurisdiction of Incorporation) 1-10006 COMMISSION FILE NUMBER 75-1301831 (IRS Employer Identification No.) 1145 Empire Central Place Dallas, Texas75247-4305 (Address of Principal Executive Offices) (214) 630-8090 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. Other Events On March 29, 2012, Frozen Food Express Industries, Inc. made available on the Company’s website a presentation discussing, among other things, the Company’s strategic initiatives to improve financial performance in fiscal 2012.A copy of the presentation isfurnished, but not filed, as Exhibit 99.1 to this Current Report on Form 8-K. ITEM 9.01. Financial Statements and Exhibits (a) Financial statements of business acquired. Not applicable. (b) Pro-forma financial information. Not applicable. (c) Shell company transactions. Not applicable. (d) Exhibits Frozen Food Express Industries, Inc. presentation dated March 29, 2012, entitled “Strategic Initiatives to Restore Profitability” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FROZEN FOOD EXPRESS INDUSTRIES, INC. Dated: March 30, 2012 By: /s/ John McManama John McManama Senior Vice President and Chief Financial Officer (Principal Financial Officer) EXHIBIT INDEX Exhibit No. Exhibit Title Frozen Food Express Industries, Inc. presentation dated March 29, 2012, entitled “Strategic Initiatives to Restore Profitability”
